Judge Trimble
delivered the following opinion of the court: — The only error assigned, is, that the court Ought to have sustained a motion for a new trial, as made; because of excessive damages assessed by the jury.
The action was in assumpsit, upon one count, a quart-turn valebant, for a number of barrels of inspected fiour ; and another of indebitatus assumpsit, for flour manufactured, wheat, plank, and other articles of merchandize, pold atid delivered.
*318The accounts between the parties .were unliquidated, and the evidence was of that kind which belonged to the peculiar province of the jury to weigh and adjust. In such cases, the damages should be flagrantly excessive, to induce a court to set aside the assessment for that cause only. But here the jury have allowed no more than what the highest prices, and interest upon the balance, would warrant them in finding.
Judgment affirmed.